Daggett, Ch. J.
The plaintiff, it appears, paid a tax to the town of Litchfield< This tax, he now insists, was in part illegally assessed against him; for that a part of his list, *130amounting to 300 dollars, and on which the tax was laid, was not taxable property.
By our statute, provision is made for the assessment of taxes. Slat. 444. tit. 100. c. 1. Assessors are to be chosen to receive the lists of the inhabitants, to add property omitted, to make a valuation of items, and assessments upon particular professions and occupations. An abstract of the list, thus perfected, is to be lodged with the town-clerk, in each year, by the first day of December. These lists and valuations the town-clerk is directed to submit, when requested, to the inspection of every person liable tp pay taxes. A board of relief is constituted to hear and determine appeals from the doings of the assessors ; and the assessment thus made is the rule for the apportionment of taxes to individuals.
The reason of this legislative provision, is very apparent. It is for the benefit of every inhabitant, that each may inspect the list of his estate ; and if he believes injustice is done him, that he may appeal to the board of relief. The Thompson Manufacturing Company v. Lathrop, 7 Conn. Rep. 550. 555.
On this motion for a new trial, there were many questions made and discussed, which, in my opinion, are very unnecessary to be decided; for on one point, and that goes to the merits of the cause, the plaintiff is entitled to a new trial. The assessment list, on which this tax was laid and collected of the plaintiff, contains the following item, made by the board of relief: “ Add to John Adam's list 5000 dollars.” In the abstract furnished for the town-clerk, it is thus stated : “ Additions by board of relief, 300 dollars.” The testimony of the board of relief was admitted, on objection, by the Judge, at the circuit, to show, that by that item was intended money at interest 5000 dollars, at six per cent., 300 dollars. . Also John R. Landon was admitted as a witness, o prove, that the plaintiff had the sum of 5000 dollars at interest, 4n the state of New-York ; and that it was well secured. He also was objected to. These interlocutory opinions become very unimportant, in the view which I take of this case. By looking into the statute, it will be seen, that it expressly requires, that every article subject to taxation, shall appear on the list. Thus, “all moneys at interest, well secured, &c. shall be set in the list at six per cent.” Stat. 448. The only question is, whether this article *131of 5000 dollars money at interest, does appear on the list of John Adam 1. If it must appear on the list as taxable property, and does not so appear, proof by parol is inadmissible. If it does so appear, such proof is unnecessary. The statute, we have seen, positively requires it; and the reason is, that the person whose property is set down for taxation, may know for what he is to be taxed, and apply for relief. “ Add 5000 dollars to John Adam's list,” may mean any number of articles valued at 5000 dollars, as houses, lands, stock, &c., or it may mean 5000 dollars in cash. Standing alone, it doubtless means that sum in money. No other meaning can be attached to it. But money is not subject to taxation. There could, therefore, be no assessment of this sum of 5000 dollars; and of course, the tax upon it is illegal. This idea is much fortified, by two other lists appearing on this abstract. By the abstract, it will be seen, that 5,500 dollars money at interest is added to the list of It. P., and 500 dollars money at interest to the list of G. W.
I am, then, satisfied, that no article of taxation of 5000 dollars appears on the list of the plaintiff; and the tax, therefore, is illegally laid, so far as this item is concerned.
It was made a question, whether this action of assumpsit was the proper action to try the question of the legality of this tax. On this point I entertain no doubt. The cases are numerous, in which actions of assumpsit are sustained.
Let there be a new trial.
Williams and BiSsell, Js. were of the same opinion.
Church, J.
Assessors and members of boards of relief are selected for their integrity and sound judgment in the valuation of property, rather than for any supposed technical accuracy in the forms of business.
Assessment lists should be made up with so much certainty, that tax-payers may know for what and for how much, they are to be taxed, and that the taxes to be levied may be duly apportioned. I think this certainty appears on the certificate in question. Can it be seen, with reasonable certainty, what is meant ? If it can, it is enough ; and such I understand to be the doctrine of the case of Peck v. Wallace, 9 Conn. Rep. 453.
*132The statute prescribing'the duties of the board of relief, and under which it is agreed the board acted, in the present case, has authorized it to increase the list of any person. Stat. 445. tit. 100. c. 1. sec. I. By which is manifestly intended, that it may add to the list of any person any taxable item, whether it be poll or estate, which has been omitted. For this and other purposes, this board was appointed, and sworn and met together. The plaintiff appeared before it, and was heard ; and the result of all was, that the board of relief made and signed a certificate of its doings and logded it with the town-clerk, upon which appear the additions made to the lists of several persons, as well of polls as estate, and among others, is the following, which furnishes the subject of the present controversy : “ Add to John Adam’s list $5000.”
A special pleader would probably be very ignorant of what could be intended by this entry ; but the eyes of common sense, which, I think, should alone be brought to its inspection, can hardly fail to discover, that to John Adam’s list was added 5000 dollars of money. The question is, what money 'I Was it money in his chest ? No ; for such money is not taxable; and the board of relief would have been guilty of a violation both of duty and of oaths, to have added money in such a condition to any list. I know not why greater precision in form should be required in the addition made to the list of the plaintiff, than in additions made to the lists of others appearing on the same certificate; nor why the same presumptions should not be extended to the one as to the others, and about which no doubt ever has been or can be entertained. To several lists polls are added ; to others, horses and neat cattle ; and it is to be presumed, that taxable polls, &c. only are added; and for no other reason, that I know of, than that the board of relief had no legal right to add any other, and the law will not presume that it has violated its duty, but will presume that it has performed it. In the additions alluded to, the board of relief have not so described the polls and estate added, that it certainly appears they were taxable ; it has not said, that the polls added were of persons from twenty-one to seventy years of age; nor in the case of horses and neat cattle, have they said, that they were one year old or more; but because none others were taxable, it is presumed, that none others were meant. So far as I can perceive, the case of the plaintiff is the same. An item *133of five thousand dollars of money has been added to the plaintiff’s list: it is to be presumed to be money at interest, because-no other moneys are taxable ; and the board of relief had no right to add any other money to the plaintiff’s list.
It is said, that by 5000 dollars, the board of relief might have intended the sum total of the valuation of some additional estate of the plaintiff. We may as well conjecture any thing else as this; and with more plausibility indeed; because in every other instance, and there are several appearing upon this certificate, when the sum total of the valuation of estate is added, the particulars of the estate, with their specific valuation making up the sum total, are given.
I more readily adopt this construction of the certificate of the board of relief, because I am persuaded, that to require of these officers greater exactness of form in their proceedings than is necessary to furnish reasonable notice of their doings to those interested in them, will very much embarrass the assessment and collection of taxes, and will hereafter, as it has done heretofore, make necessary the annual interposition of the General Assembly.
I am of opinion, that a new trial ought not to be granted.
Peters, J. was absent.
New trial to be granted.